IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-221-CR


ODDIS EUGENE PEOPLES,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 38,635, HONORABLE JACK W. PRESCOTT, JUDGE PRESIDING
 



PER CURIAM
	The district court found appellant guilty of delivering less than twenty-eight grams
of cocaine, a controlled substance, and assessed punishment at imprisonment for ten years,
probated.  Tex. Health & Safety Code Ann. § 481.112 (West 1992).  The State subsequently filed
a motion to revoke appellant's probation.  At the hearing on the motion to revoke, appellant
pleaded true to the alleged violations of the conditions of probation.  The court granted the
motion, revoked appellant's probation, and imposed sentence.  
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The order revoking probation is affirmed.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Affirmed
Filed:   February 24, 1993
[Do Not Publish]